Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 15 November 2021 are acknowledged.  Claims 1-7, 9-15, 18-22, 24-32 are currently pending.  Claims 8, 16-17, and 23 are cancelled.  Claims 26-30 were previously withdrawn.  Claims 1-3, 7, 12, 15, 18, 24, and 31 are currently amended.  Claims 1-7, 9-15, 18-22, 24-25, and 31-32 are examined on the merits within. 

Withdrawn Objections/Rejections
2.	Applicants’ arguments, filed 15 November 20201, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1, 12, and 15 have been withdrawn.  The 35 U.S.C. 112(b) Rejections of claims 1-7, 9-15, 18-22, 24-25, and 31-32 have been withdrawn in view of the claim amendments. 

Claim Objections
3.	Claim 24 is objected to because of the following informalities: “produced by wet granulation process” should instead recite “produced by a wet granulation process”.  In addition, the claim does not conclude with a period.  Appropriate correction is required. 

Modified Rejections
Claim Rejections -35 U.S.C. 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassan et al. (U.S. Patent Application Publication No. 2014/0378508) as evidenced by LFA Tablet Presses.
Bassan et al. disclose administering a 180 to 225 mg of pridopidine per day.  See claim 2.  The composition includes excipients, carriers, and/or diluents.  See paragraph [0031]. Examples include silicified microcrystalline cellulose which is a disintegrant as evidenced by LFA Tablet Presses.  See paragraph [0033].
Claim 31 recites product-by-process limitations. The Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Thus the instant claim is anticipated by Bassan et al.

Claim Rejections -35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.	Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassan et al. (U.S. Patent Application Publication No. 2014/0378508) as evidenced by LFA Tablet Presses.
Bassan et al. teach administering a 180 to 225 mg of pridopidine per day.  See claim 2.  The composition includes excipients, carriers, and/or diluents.  See paragraph [0031]. Examples include silicified microcrystalline cellulose which is a disintegrant as evidenced by LFA Tablet Presses.  See paragraph [0033]. Claim 31 recites product-by-process limitations. The Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Bassan et al. teach routes of administration including oral routes via tablet, capsule, powder, or liquid.  See paragraph [0077]. 
	It would have been well within the purview of the skilled artisan at the time the invention was filed to modify the type of oral formulation between capsules, tablets, mini-tablets, etc. as a matter of design choice for ease of administration dependent on the type of subject matter. 

Response to Arguments
	Applicants’ arguments filed 15 November 2021 have been fully considered but they are not persuasive. 

	In response to applicants’ arguments, microcrystalline cellulose is a disintegrant as evidenced by LFA Tablet Presses.
	Thus this rejection is maintained.

Conclusion
9.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615